Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (Am.) filed on September 20, 2022 has been entered.
Drawings
1.	The drawings were received on September 20, 2022.  These drawings are not accepted because of the reasons, inter alia, set forth below.
a.	The amended FIG. 3 introduce new matter (35 USC 132 and 37 CFR 1.121(f)). 
A review of the original application shows that the original application did not describe and the original drawings did not show “a jacket assembly comprising a second bracket” (emphasis added) as claimed in amended claims 1, 8 and 10; and “a jacket assembly comprising a rake bracket” (emphasis added) as claimed in amended claim 12.  In fact, ), the abstract of Pub. No. US 20210129895 (Pub.’895) of this application described:
A system for adjusting a rake of a steering column includes a rake actuator. The system also includes a jacket assembly. The system further includes a first bracket operatively coupled to the jacket assembly, the first bracket defining a first slot. The system yet further includes a second bracket defining a second slot, the second bracket fixed in a stationary position relative to the first bracket, the first and second slots oriented at different angles, but partially aligned.  (Emphases added)

 Similarly, Pub.’895 ¶ 5 described:
The system includes a rake actuator. The system also includes a jacket assembly. The system further includes a first bracket operatively coupled to the jacket assembly, the first bracket defining a first slot. The system yet further includes a second bracket defining a second slot… (Emphases added)

Further, Pub.’895 ¶ 16 described:
Referring to FIGS. 3 and 6, a portion of a steering column that is the rake adjustment assembly 10 of the steering column is illustrated. In particular, a first bracket 12 (which may be referred to herein as a compression bracket) is shown with a first side flange 14 and a second side flange 16. The rake adjustment assembly 10 also includes a second bracket 18 (which may be referred to herein as a rake bracket).  (Emphases added

More importantly, original claim 1 recites: “A system for adjusting a rake of a steering column, the system comprising: a rake actuator; a jacket assembly; a first bracket operatively coupled to the jacket assembly, the first bracket defining a first slot; a second bracket defining a second slot…” (Emphases added).  In the same fashion, original claim 12 recites: “A system for adjusting a rake of a steering column, the system comprising: a jacket assembly; and a rake bracket mounted on a longitudinal axis of the steering column, wherein the rake actuator extends in an axial direction that is axially aligned with the longitudinal axis of the steering column.”  (Emphases added).  Particularly, original claims 7-9 and 19 claim that the rake actuator 26 being located at least partially inside, above or below the jacket assembly.
As evidenced by the above quotations, the original specification disclosed and original claims 1, 8 and 12 claimed that the system 10 includes the jacket assembly and the second/rake bracket 18.  In other words, the application as filed disclosed that the jacket assembly (not shown in the original drawings) and the second/rake bracket 18 as separate elements.  Nowhere in the original specification disclosed that the jacket assembly comprises the second/rake bracket 18 as now shown and claimed.  Please see the open-ended transitional term “comprising” in MPEP §§ 2163 and 2111.03.  Since the original drawings do not show the jacket assembly, a person having ordinary skill in the art (PHOSITA) before the effective filing date (EFD) of the application might envision, e.g., that the jacket assembly disclosed on the filing date might be formed separately from the second bracket 18 in a manner similar to, e.g., the jacket assembly 20 and second/rake bracket 22 shown in FIG. 1A and described in ¶ 10 in US 20190382043 of Dubay et al.; the jacket assembly 20, 22 and the second/rake bracket 40 shown in FIG. 1 and described in ¶ 15 in US 20190126968 of Messing et al. Alternatively, as disclosed in original specification and original claims 7-9 and 19, the PHOSITA might also envision that the jacket assembly could be located below the actuator 26, i.e., the actuator 26 is above the jacket assembly as seen in claim 8 or 19 but not shown in amended FIG. 3.
More importantly, Applicant has not established that the application as filed inherently disclosed the jacket assembly 13 comprising a second/rake bracket 18 and above the actuator 26 as now shown in amended FIG. 3.  See In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (To establish inherency, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”). Thus, the new showing of the jacket assembly 13 in amended FIG. 3 introduces new matter.  See MPEP §§ 2163.07-2163.07(a).
In summary, the showing of a specific jacket assembly 13 comprising a second/rake bracket 18 and above the actuator 26 as now shown in amended FIG. 3 within a full spectrum of possible jacket assemblies disclosed on the filing date introduces new matter.  See Ex parte George, 230 USPQ 575, 578 (Bd. Pat. App. & Inter. 1986) and MPEP § 608.04(a) and 2163.06.
Similarly, the original drawings did not show the steering column.  Thus, the PHOSITA might envision a full spectrum of possible steering columns with different sizes and/or shapes disposed at different positions relative to the actuator 26, and/or being operatively and/or directly connected to the rake actuator 26, etc.  After the filing date, the showing of a specific steering column 11 as seen in amended FIG. 3 within a full spectrum of possible steering columns disclosed 
on the filing date introduces new matter; 
b.	The amended drawings are inconsistent with the claim(s) and/or the specification.  See 37 CFR 1.121(e).  For example, claim 8 or 19 claims the rake actuator 26 located above the jacket assembly. However, amended FIG. 3 shows that the rake actuator 26 located below the jacket assembly 13; and/or
c.	The amended drawings fail to comply with 37 CFR 1.83(a).  For example, the drawings do not show the claimed feature such as the rake actuator 26 located above the jacket assembly in claim 8 or 19.
2.	The original drawings filed on September 29, 2020 are objected to because of the reasons, inter alia, set forth below:
a.	The drawings are inconsistent with the specification and/or the claims.  See 37 CFR 1.121(e).  For example, the specification (Pub.’895 ¶ 19) describes and claims 1, 13 and 17-18 claim a second slot 38.  However, original FIG. 3 does not show that the element 38 is the slot, i.e., a long, narrow aperture or slit.  See the plain meaning (MPEP § 2111.01) of the term “slot” in common dictionaries, e.g., Microsoft Bing cited.  Moreover, claims 1 and 13 claims the first and second slots 36 and 38 oriented at different angles, but partially aligned; however, the drawings such as original FIGS. 3 and 6 do not show the slots 36 and 38 oriented at different angles; and/or
b.	The original drawings fail to comply with 37 CFR 1.84.  For example, 37 CFR 1.84(p)(5) states:
Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.  (Emphases added)

Here, the specification mentions, e.g., the reference characters “A” and “L” to designate 
the actuator axis and the longitudinal axis of the steering column (Pub.’895 ¶ 16) in original FIGS. 3 and 6; however, the reference characters “A” and “L” did not appear in original FIGS. 3 and 6. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	The original drawings filed on September 29, 2020 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the steering column in claims 1, 10 and 12 (Pub.’895 ¶¶ 16-17, 20, 22); the jacket assembly in claims 1, 7-10 and 12-13 (Pub.’895 ¶¶ 12-13); the angular position of the first bracket 12 and the jacket assembly in claims 1 and 13 (Pub.’895 ¶ 5); the rake actuator which is partially inside, above, and/or below the jacket assembly in claims 7-9 and 19 (Pub.’895 ¶ 17); and the longitudinal axis of the steering column in claims 2, 10-12 and 14 (Pub.’895 ¶¶ 6 and 16) must be shown or the features canceled from the claims.  No new matter should be entered.
	As noted, original FIGS. 3-6 do not show the jacket assembly (Pub.’895 ¶¶ 16-17).  Thus, original FIGS. 3-6 also do not show the actuator 26 being partially inside, above, and/or below the jacket assembly.  Further, the alternate position such as the angular position of the first bracket 12 and the jacket assembly should have been shown in accordance with 37 CFR 1.84(h)(3) below:
Alternate position. A moved position may be shown by a broken line superimposed upon a suitable view if this can be done without crowding; otherwise, a separate view must be used for this purpose.  (Emphases added)

Specification
The amendment filed September 4, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the newly added reference characters “13” and “11” to designate the new jacket assembly and steering column in amended FIG. 3.
As noted, the original specification did not describe, inter alia, the jacket assembly and second bracket 18 are formed as one-piece as shown in amended FIG. 3. Thus, the adding of the reference character “13” in the specification to designate the one-piece formed jacket assembly 13 and second bracket 18 in amended FIG. 3 introduces new matter.  Similarly, the original specification did not describe and the original drawings did not show the steering column and/or how the steering column is structurally cooperated with other element(s) such as the actuator 26.  Thus, the amended description with new reference character “11” that refers to the specific steering column 11 in amended FIG. 3 within a full spectrum of possible steering columns disclosed on the filing date introduces new matter.  Please see, e.g., MPEP §§ 608.04(a) and 2163.06.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1-5, 7-15 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Support
Applicant has not pointed out where the amended claims 1, 8 and 10 are supported, nor does there appear to be a written description of the claim limitation “a jacket assembly comprising a second bracket” (emphasis added) in the application as filed.  Similarly, Applicant has not pointed out where the amended claim 12 is supported, nor does there appear to be a written description of the claim limitation “a jacket assembly comprising a rake bracket” (emphasis added) in the application as filed.  Please see MPEP §§ 2163-2163.04.
Inadequate Written Description
a.	Claim 13 recites: 
a first bracket operatively coupled to the jacket assembly………

wherein translation of the cam follower (28) adjusts the angular position of the first bracket (12) and the jacket assembly.  (Reference characters and emphases added)

However, the original specification inadequately describes and the original drawings fail to show the jacket assembly.  Thus, on the filing date, it was unclear as to how the first bracket 12 is operatively coupled to the unillustrated jacket assembly so that the cam follower adjust the angular position of the first bracket 12 and the jacket assembly as claimed. 
b.	Claims 7-9 and 19 claim the rake actuator 26 is located partially inside, above or below the jacket assembly. However, the original specification inadequately describes (Pub.’895 ¶¶ 16-17) and the original drawings do not show the jacket assembly.  Thus, on the filing date, it was unclear as to how the rake actuator 26 is positioned partially inside, above or below the jacket assembly as claimed.  
	c.	Claim 12 claims: 
a jacket assembly comprising a rake bracket mounted on a longitudinal axis of the steering column wherein a rake actuator extends in an axial direction that is axially aligned with the longitudinal axis of the steering column.  (Emphases added).

See also claim 11.  However, the original specification inadequately describes and the original drawings (FIGS. 3-6) do not show the jacket assembly, the steering column and the longitudinal axis of the steering column (Pub.’895 ¶¶ 16-17, 20, 22).  Thus, on the filing date, it was unclear as to how the rake actuator 26 is axially aligned with the longitudinal axis of the unillustrated steering column as claimed.  
Indication of Allowable Subject Matter
1.	Claims 1-5, 7-15 and 17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.
3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure: Higuchi et al. (US 20210024117) teaches a jacket assembly (8, FIG. 1) which is formed as one-piece with a steering column (3, FIG. 1, ¶ 15), a first bracket (11, FIG. 1, ¶ 16) defining a first slot (17), a second bracket (2, FIG. 1, ¶ 14) defining a second slot (6, FIG. 1), a stationary cam (23, FIG. 1, ¶ 26), a rotating cam (24, ¶ 26), and an arm (22) extending through the first and second slots (17 and 6).  However, Higuchi does not teach or suggest, inter alia, a rake actuator extended in an axial direction that is axially aligned with the axis of the steering column (3) as claimed in claim 12; and/or third and fourth slots as claimed in claim 1.
Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive.
Amendments to the Drawings
Applicant asserted: “Support for the amendments to the drawing sheets may be found in the specification, claims, and drawings as originally filed.”  (Emphasis added) (Am. p. 7)
The Examiner respectfully submits that MPEP § 2163.06 states:
When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure.  (Emphasis added)

	Please see also 37 CFR 1.111(b) and (c). 
Drawing Objections
	Applicant contended, inter alia, the following (Am. pp. 8-9):
	Applicant respectfully submits that the Replacement sheets submitted herewith depict the claimed steering column, the rake actuator which is partially inside, above, and/or below the jacket assembly, the different angles of the first and second slots, and the longitudinal axis of the steering column. Further, Applicant respectfully submits that the drawings as originally filed depict the angular position of the first bracket and the jacket assembly, and the different angular orientation and the upward and downward movement of the first bracket. Specifically, FIGS. 4 and 5 as originally filed depict the positioning and angular orientation of the first bracket relative to the second bracket in two positions.  (Emphases added)

	As set forth above, the new showing of the steering column 11 and the jacket assembly 13 in amended FIG. 3 introduces new matter.  Moreover, even if the new showing of the steering column 11 and the jacket assembly 13 would not introduce new matter, contrary to Applicant’s remarks, the amended FIG. 3 still does not show the rake actuator 26 being above the jacket assembly 13 as claimed in claims 8 and 19.  
In addition, Applicant’s submission that “the drawings as originally filed depict the angular position of the first bracket and the jacket assembly” is likewise unsupported by the application as filed. In fact, the original drawings did not show the jacket assembly; consequently, the angular position of the first bracket and the jacket assembly is not shown therewith.  Therefore, these objections are respectfully maintained. 
Further, the Examiner agrees that FIGS. 4 and 5 as originally filed depict the positioning and angular orientation of the first bracket relative to the second bracket in two positions.  Thus, this objection is withdrawn.
Specification Objections
Applicant contended, inter alia, that the Replacement Sheets submitted and amendments to the specification corrected the deficiencies identified by the Examiner regarding the steering column and the jacket assembly.  (Am. p. 9)
Applicant’s arguments are unavailing because they relied on the amended drawings and amended specification filed after the filing date that introduce new matter as set forth above.  Please note that 37 CFR 1.81(a) states:
	The applicant for a patent is required to furnish a drawing of his or her invention where necessary for the understanding of the subject matter sought to be patented; this drawing, or a high quality copy thereof, must be filed with the application.  (Bold and emphases added)

	More importantly, 35 U.S.C. 113 states: 
Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficiency of the application due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim. (Bold and emphasis added)

	See also In re Hay, 534 F.2d 917, 189 USPQ 790 (CCPA 1976) (If the best mode contemplated by the inventor at the time of filing the application is not disclosed, such defect cannot be cured by submitting an amendment seeking to put into the specification something required to be there when the application was originally filed.  Any proposed amendment of this type should be treated as new matter.) cited in MPEP § 608.01(h).  
In the instant case, instead of relying on the original disclosure, Applicant relied on the amended drawings and description thereof. Therefore, the specification objections are respectfully maintained.
35 USC 112(a)
Applicant contended that the specification and drawings adequately show and describe the different angles of the first and second slots, and the adjusted angular position of the first bracket and the jacket assembly.  (Am. p. 10, 1st para.)
As noted, arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964) cited in MPEP § 2164.06(c).  
In the instant case, the evidence shows that the original specification did not describe and the original drawings did not show, inter alia, the jacket assembly.  Hence, it is unclear as to, e.g., how the first bracket 12 is operatively coupled to the unillustrated jacket assembly and other claimed elements in original claims 1 and 13 to adjust the angular position of the first bracket 12 and the jacket assembly.  Therefore, this rejection is respectfully maintained.
Applicant further alleged that the PHOSITA would understand how the first bracket is operatively coupled to the jacket assembly, and how the rake actuator is positioned partially inside, above or below the jacket assembly in view of the specification, drawings, and claims as amended.  (Am. p. 10, 2nd para.)
	First, the Examiner respectfully submits that an expert’s opinion on the ultimate legal issue must be supported by something more than a conclusory statement.  See In re Buchner, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) in MPEP § 2164.05. Hence, the Examiner respectfully suggests that Applicant should submit factual supporting evidence to show as to why the PHOSITA would understand as to, e.g., how the first bracket is operatively coupled to the jacket assembly, and/or how the rake actuator 26 is positioned above the jacket assembly as claimed in claim 8 or 19 in view of the specification, drawings, and claims as amended. 
	Second, it is well settled that it is not sufficient for the purposes of the written description requirement of 35 USC 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose.  As noted, each application [in the chain] must describe the claimed features.  Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) cited in MPEP § 2163.02.   In fact, the Court in non-precedential Creative Kingdoms, LLC. v. ITC, Fed. Cir., No. 2014-1072 (12/19/2014) stated that a specification needs not disclose what is well-known in the art, but it is the specification, and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement.  See also ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010); Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283, 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) cited in MPEP § 2161.01; Blackboard Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1382-83 (Fed. Cir. 2009) and Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380 (Fed. Cir. 1999) cited in MPEP § 2181. 
The Examiner respectfully submits that Applicant’s reliance on amended drawings and amended specification filed after the filing date is unavailing because, as seen in MPEP § 2163.02, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  On the other hand, 35 U.S.C. 113 quoted above states: “Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficiency of the application due to lack of an enabling disclosure or otherwise inadequate disclosure therein.”  (Emphasis added)
	In the same vein of arguments, in the third para. on p. 10 of Am., Applicant submitted that “the drawings as amended depict the steering column and longitudinal axis thereof, and that one of skill in the art would understand how the rake actuator is axially aligned with the longitudinal axis of the steering column in view of the specification, drawings, and claims as amended.”  (Emphases added).
In view of the Court’s mandate in Vas-Cath, Inc. v. Mahurkar cited in numerous sections of MPEP such as 2163, 2163.02, 2164, 2161 and 608.04(a), the Examiner respectfully maintains the rejections under 35 USC 112(a) because Applicant’s arguments have not shown the evidence that Applicant had possession of the invention as of the filing date sought. 
35 USC 112(b), 102 and 103
The indefinite and art rejections are withdrawn in view of Applicant’s amendments and/or arguments.  Applicant’s arguments have been considered but are deemed to be moot.
Conclusion
For the reasons set forth above, the Examiner respectfully submits that the application is not in condition for allowance.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571)272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656